PER CURIAM.
We affirm the appellant’s convictions for armed robbery, armed burglary, and armed kidnapping, see Manson v. Brathwaite, 432 U.S. 98, 97 S.Ct. 2243, 53 L.Ed.2d 140 (1977); Grant v. State, 390 So.2d 341 (Fla.1980); State v. Freber, 366 So.2d 426 (Fla.1978); Scott v. State, 629 So.2d 238 (Fla. 3d DCA 1993), but, as the state concedes, we find error in sentencing the appellant as an habitual offender. See Lamont v. State, 610 So.2d 435 (Fla.1992). Therefore, we vacate the sentences and return the matter to the trial court for resentencing.